Title: Orders, 23 October 1756
From: Washington, George
To: 



Dinwiddie.
Winchester, Saturday 23d October, 1756.

It is Colonel Washington’s positive orders to the Officer of the Day—to Captain Stone, and all overseers of the public works, not to suffer any man to straggle from his work, on any pretence whatever; as they are constantly running about the Streets, when they shou’d be employed. Therefore no man is to be seen in town without a ticket in writing from his overseer, setting forth the reasons of his being absent: It is likewise expected the overseers will be more circumspect in staying with the men, and not leave their stations, until the hours allotted for their refreshment, as they shall answer for the same.
The men are to be acquainted, that if any is found acting contrary to these orders, he will immediately be sent up to the Fort, and punished—It is likewise recommended to all officers on duty, to examine every straggling Soldier they see in town without proper permits—that they do directly put the above orders into execution.
The Drummers to take the Guard to-morrow as usual; and no man to be excused from work on any pretence, except by the Doctor. And those who stay not in the Hospital, are to be brought before the Doctor at Breakfast time, by a Sergeant or Corporal of each company; that he may pass his opinion of their capacity to work. Any Sergeant or Corporal, found screening any person on any pretence, and acting contrary to the above orders, will not only be reduced, but also punished.
The Colonel having indulged them hitherto, is resolved not to forgive such evil practices for the future.
